                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION


VC MACON GA, LLC,

         Plaintiff,

v.                                                     CIVIL ACTION NO.
                                                        5:18-cv-00388-TES
VIRGINIA COLLEGE, LLC; and
EDUCATION CORPORATION OF
AMERICA,

        Defendants.


     ORDER GRANTING THIRTEENTH APPLICATION FOR ATTORNEY’S FEES


        Before the Court is Receiver John F. Kennedy’s (“Receiver”) Thirteenth

 Application for Compensation [Doc. 309], to which no party has filed an objection. The

 Court has reviewed the Receiver’s itemization detailing the individual time entries and

 expenses incurred from November 1, 2019, through November 30, 2019. In addition to

 working with regulatory entities such as the federal Department of Education and state

 attorney generals, the Receiver expended a substantial number of hours in oversight of

 the Claims Process. See generally [Doc. 309-1]. As such, the Court finds that the hourly

 rates and hours expended for the discharge of his duties are reasonable.

        The Court has also reviewed the individual time entries and expenses incurred

 from November 1, 2019, through November 30, 2019, by Maynard, Cooper & Gale

 (“MCG”) as special counsel for the Receiver. [Doc. 309-2]. The Court further finds that
because MCG has provided integral support to the Receiver’s administration of the

Receivership Estate that the hours and rates expended by MCG are reasonable.

      Accordingly, the Court GRANTS the Receiver’s Thirteenth Application for

Compensation [Doc. 309] and AUTHORIZES the Receiver to pay himself $16,326.28 for

his professional fees and expenses incurred from November 1, 2019, through November

30, 2019. The Court also AUTHORIZES MCG to be paid for its fees and expenses

incurred from November 1, 2019, through November 30, 2019, in the amount of

$8,487.00 from the assets of the Receivership Estate.

      SO ORDERED, this 27th day of December, 2019.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            2
